Citation Nr: 9913971	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-18 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for skin disorder, 
claimed leishmaniasis.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for joint pain as due 
to an undiagnosed illness.

5.  Entitlement to service connection for multiple chemical 
sensitivity syndrome as due to an undiagnosed illness.

6.  Entitlement to service connection for a disorder 
manifested by chills and sweats as due to an undiagnosed 
illness.

7.  Entitlement to service connection for dizziness and 
memory loss as due to an undiagnosed illness.

8.  Entitlement to service connection for loss of 
coordination of the extremities as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to January 
1992, with service in the Southwest Asia Theater of 
operations during the Persian Gulf War

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of April 1995 from the Nashville, Tennessee, 
Regional Office (RO).  The veteran currently resides within 
the jurisdiction of the St. Petersburg, Florida, RO. 

The Board construes the claim for service connection for 
leishmaniasis as including service connection for a skin 
disorder. The issues of entitlement to service connection for 
disorders related to an undiagnosed illness and skin disorder 
claimed as leishmaniasis, are the subject of the remand 
section of this decision.
FINDINGS OF FACT

1.  The current medical evidence of record does not confirm 
the presence of PTSD.

2.  The current medical evidence of record does not confirm 
the presence of leishmaniasis. 


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
the claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990). 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury during service (lay or medical evidence), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995). 

The veteran claims that he has PTSD as the result of 
stressful events he encountered in service while in the 
Persian Gulf.  Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

The veteran's service medical records are silent for any 
diagnosis of a psychiatric disorder.  A VA psychiatric 
examination was conducted in November 1994.  The report of 
this examination indicates that the veteran was in Operation 
Desert Storm for six months operating as a surveyor for a 
field artillery unit.  The veteran stated that while he was 
in the Persian Gulf that he did not have any particular 
problems.  He remembered one incident in which he was 
separated from his unit, and began praying.  He reported that 
after returning to his unit that everything seemed to be back 
to normal.  Regarding his emotional problems, the veteran 
reported that he was always somewhat compulsive in his 
habits, wanting to do everything perfect and at the right 
time.  Since returning to the United States he had some 
problems adjusting, for example he reported that he now had a 
very short temper.  He also described having problems with 
poor concentration, and that he sometimes doesn't hear people 
talking to him because his mind seems to be wandering 
somewhere else.  The veteran was diagnosed with obsessive 
compulsive disorder, mild.  The report of this medical 
examination does not include a diagnosis of PTSD.

VA general medical neurological examinations were conducted 
in November 1994 by the same VA physician.  During the 
general examination, the examiner indicated that the veteran 
was seen by a psychiatrist prior to this examination.  The 
diagnoses included PTSD.  The neurological examination 
included a diagnosis of PTSD.  These examinations did not 
include a psychiatric evaluation. 

Received in March 1995 were statements from the veteran's 
wife and parents, which are to the effect that since the 
veteran's return from Desert Storm he has been experiencing 
emotional problems.  A hearing was held at the RO in June 
1997.  At that time the veteran testified about his 
experience during desert Storm and his current psychiatric 
symptoms

A report of an August 1997 VA General Medical examination 
includes a diagnosis of service connection for PTSD.  The 
examination did not include an evaluation of the veteran's 
psychiatric system.

The veteran was provided with a VA psychiatric examination in 
September 1997.  At that time, the veteran reported he was 
having problems with his memory.  He reported that since he 
returned from Saudi Arabia that he has to keep a legal pad 
and make notes about everything.  The veteran stated that he 
did have nightmares about the Persian Gulf.  The veteran was 
described as coming to the evaluation with a friendly type 
attitude, stating his problems in a coherent manner, showing 
no particular changes in his mood, and his affective 
responses did not indicate any particular deviation.  Content 
of thought continued to indicate a problem with memory, and 
also related some type of dreams about the situation in Saudi 
Arabia but apparently without any particular stressors 
mentioned during the examination.  Cognitive function was 
described as good.  The veteran was able to provide specific 
information, but reported that he has difficulties going from 
day to day particularly in his work forgetting small details, 
etc.  The veteran was again diagnosed with obsessive 
compulsive disorder, which was considered to be mild.  The 
veteran was not diagnosed with PTSD.

The veteran has not submitted any private medical records, 
which include a diagnosis of PTSD.  No VA outpatient records 
have been associated with the claims folder, which contain a 
diagnosis of PTSD.

To summarize, lay statements and hearing testimony describing 
the symptoms of a disease or disability or incidents, which 
occurred during service, are considered to be competent 
evidence.  However, a layperson is not competent to render 
medical opinions involving a diagnosis or etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In this regard, the two VA psychiatric examinations failed to 
show the clinical presence of PTSD.  Additionally, the 
veteran has not submitted competent medical evidence 
confirming the presence of PTSD.  The Board is aware that VA 
examiners in the course of conducting physical examinations 
diagnosed PTSD.  However, this diagnosis was not based on an 
examination of the veteran's psychiatric system and does not 
satisfy the standard of a "clear diagnosis" of PTSD as 
required by the regulation.

Accordingly, without any medical evidence showing that the 
veteran currently has PTSD, his claim is not well grounded 
and must be denied.

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete the application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  In the case at hand, the Board finds 
that this procedural consideration has been satisfied by the 
RO.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO appears to have 
resolved the issue on the merits whereas the Board finds that 
the appellant did not meet his initial burden of submitting a 
well-grounded claim.  Since the appellant did not meet his 
initial burden, however, his claim is inherently implausible 
such that any error by the RO is harmless and he is not 
prejudiced.  Bernard v. Brown, 4 Vet.App. 384, 394 (1993); 
Meyer v. Brown, 9 Vet.App. 425 (1996).

Finally, The Board would also like to point out that the 
veteran may file a claim to reopen by the submission of new 
and material evidence, such as competent medical evidence, 
which shows that he has a clear diagnosis of PTSD.  The 
veteran is also free to submit a new claim for any other 
psychiatric disorder that he believes may be related to his 
period of active duty service.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Pursuant to 38 U.S.C.A. § 1117 (West 1991 & Supp. 1998), VA 
may pay compensation to any Persian Gulf veteran suffering 
from a chronic disability resulting from an undiagnosed 
illness or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more within a presumptive period.  
Until recently, this presumptive period was 2 years from the 
date the veteran last performed active service in the 
Southwest Asia theater. 38 C.F.R. § 3.317(a)(i) (1997).  
During the course of this appeal, the presumptive period was 
extended by amendment effective March 6, 1998 to December 31, 
2001.  38 C.F.R. § 3.317 (1998).

This revision was effective subsequent to the most recent VA 
examinations, rating actions, and supplemental statement of 
the case.  The veteran is asserting that he currently has 
fatigue, joint pain, multiple chemical sensitivity, 
chills/sweats, dizziness, memory loss, a skin disorder 
claimed as leishmaniasis, and loss of coordination of the 
extremities, as a result of undiagnosed illnesses due to 
service in the Persian Gulf.  Because the above-noted claims 
fall within the purview of the revised 38 C.F.R. § 3.317, 
additional RO development is required prior to further 
appellate review.  Also, VBA Circular 20-92-29, which 
pertains to processing of claims based on exposure to 
environmental agents in the Persian Gulf War and claims from 
undiagnosed illness, was revised effective July 2, 1997.

The Board also notes that the report of a November 1994 VA 
medical examination indicates that due to the uncertainty of 
the alleged symptoms, that the examiner recommended that the 
veteran should have a complete neurological evaluation and 
also a neuropsychological evaluation to rule out any 
possibility of an organic disorder.  The report of a 
September 1997 VA medical examination indicates that the 
requested neuropsychological evaluation had not been 
completed.  The report further indicates that the examination 
was requested again, however, the veteran failed to keep the 
appointment.  The Board decides that it would be appropriate 
to provide the veteran with another opportunity to be 
scheduled for the appropriate examination. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of any additional VA, military, 
and private medical records pertaining to 
treatment for the disabilities in issue.  
The veteran should be informed that he 
has the opportunity to submit any other 
additional evidence and arguments.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should request the National 
Personnel Records Center to verify the 
dates the veteran served in the Persian 
Gulf during Desert Storm.  

3. Prior to being scheduled for any 
examination, the veteran should be 
advised of the provisions set forth at 38 
C.F.R. § 3.655(b) regarding failure to 
report for scheduled VA examinations.  
Documentation that the veteran was so 
informed must be associated with the 
claims folder.

3.  Upon completion of the above actions 
and association of any additional 
evidence with the claims file, the RO 
should schedule the veteran for a VA 
examinations by appropriate specialists, 
to include an orthopedist, neurologist, a 
psychologist with regard to any organic 
abnormality, and a dermatologist.  The 
examiners are requested to review the 
veteran's claims file prior to the 
examinations.  The examiners should be 
requested to address each of the 
veteran's alleged signs or symptoms 
individually as they relate to their 
specialty, providing an opinion as to: 

a.  Does the veteran have a disorder, 
which has a clinical diagnosis?  If yes, 
whether it is as least as likely as not 
that the diagnosed disorder is related to 
or aggravated by his period of active 
duty?

b.  Does the veteran have a disorder, 
which does not have a known clinical 
diagnosis?

All necessary tests and studies should be 
performed and the findings then reported 
in detail.  The claims folder, a copy of 
38 C.F.R. § 3.317, and a copy of this 
REMAND shall be made available to the 
examiner(s) prior to the examination.

4.  Thereafter, the RO should 
readjudicate the issues on appeal, with 
consideration of 38 C.F.R. § 3.317, as 
revised in March 1998.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement of 
the case, which includes the revised 38 C.F.R. § 3.317 and an 
opportunity to respond.  The case should be returned to the 
Board for further appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  No action is 
required of the veteran until further notice is issued.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

